Hooker, J.
Section 6144, 2 Comp. Laws, requires that receivers of State banks “pay over all money so collected or received to the State treasurer,” etc.
The Union Trust Company, acting as receiver of the City Savings bank of Detroit, has not complied with this statute, and the respondent, before whom the proceedings are pending, has refused to order compliance, and an application is made to this court to compel such action. We see no ambiguity or uncertainty in the language of the statute. With the question of the wisdom of such legislation we have nothing to do. Real or imaginary inconvenience to parties has no effect upon the question.
The writ will issue, requiring the court to order the payment of all money collected or received by the receiver to the State treasurer forthwith.
Moore, C. J., and McAlvay, Grant, and Montgomery, JJ., concurred.